NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              JUL 15 2011

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

DANIEL EUGENE RUFF,                              No. 10-15080

              Plaintiff - Appellant,             D.C. No. 1:05-cv-00631-OWW-
                                                 GSA
  v.

WILLIAM R. ZUMWALT; SANDY R.                     MEMORANDUM*
ROPER,

              Defendants - Appellees,

  and

MARK SHERMAN, Planner; KINGS
COUNTY,

              Defendants.


                   Appeal from the United States District Court
                       for the Eastern District of California
                Oliver W. Wanger, Senior District Judge, Presiding

                        Argued and Submitted July 13, 2011
                            San Francisco, California




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before: SILVERMAN and GRABER, Circuit Judges, and LYNN, District Judge.**

      Daniel Ruff cross-appeals from the district court’s judgment following a jury

verdict in his favor as to his procedural due process claim against Kings County

and several named county officials, but adverse as to his substantive due process

and equal protection claims. Ruff contends that the district court erred in rejecting

his requested jury instruction stating that amendments to county general plans are

not valid unless published post adoption. We have jurisdiction pursuant to 28

U.S.C. § 1291. We affirm.

       California Government Code section 65356 provides that general plans

shall be amended by resolution. Because only ordinances, and not resolutions, are

subject to the publication requirement of section 25124 of the California

Government Code, the district court did not err in rejecting Ruff’s requested

instruction that a resolution to amend a county’s general plan is not valid unless

published after adoption. Midway Orchards, Inc. v. County of Butte, 220 Cal. App.

3d 765, 774-75, 779 (1990); City of Sausalito v. County of Marin, 12 Cal. App. 3d

550, 565-66 (1970).

      AFFIRMED.




      **
             The Honorable Barbara M. G. Lynn, District Judge for the U.S.
District Court for Northern Texas, Dallas, sitting by designation.